 Case 1:20-cr-00237-LDH Document 1 Filed 07/02/20 Page 1 of 4 PageID #: 1




™20m00553                                                         *                           *
UNITED STATES DISTRICT COURT
                                                                  t-ONG ISUND OFFICE
EASTERN DISTRICT OF NEW YORK
                                       X


UNITED STATES OF AMERICA                                INDICTMENT


       - against -                                      C^o.^ ^0 28^
                                                       (T. 18, U.S.C., §§ 922(g)(1), 924(a)(2),—
DARNELL BRAXTON,                                        924(d)(1) and 3551 ^s^.; T. 21,
                                                        U.S.C., § 853(p); T. 28, U.S.C.,
                        Defendant.                      § 2461(c))


                                                                               OeARCYHAa,!
THE GRAND JURY CHARGES:


                        FELON IN POSSESSION OF A FIREARM                        REYES,JR.MJ.
               1,    On or about May 8, 2020, within the Eastern District ofNew York, the

defendant DARNELL BRAXTON,knowing that he had previously been convicted in a court

of one or more crimes punishable by a term ofimprisonment exceeding one year, did

knowingly and intentionally possess in and affecting commerce a firearm and ammunition, to

wit: a Cobra Enterprises .380 caliber pistol, serial number CPl06575, and ammunition.

              (Title 18, United States Code, Sections 922(g)(1), 924(a)(2) and 3551 et seq.I

                        CRIMINAL FORFEITURE ALLEGATION

              2.     The United States hereby gives notice to the defendant that, upon his

conviction of the offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Section 924(d)(1)and Title 28, United States Code,

Section 2461(c), which require the forfeiture of any firearm or ammunition involved in or

used in any knowing violation of Title 18, United States Code, Section 922 or Section 924,
 Case 1:20-cr-00237-LDH Document 1 Filed 07/02/20 Page 2 of 4 PageID #: 2




including but not limited to: one Cobra Enterprises .380 caliber pistol, serial number

CP106575, and ammunition, seized from the defendant on or about May 8,2020 in

Brooklyn, New York.

              3.     If any of the above-described forfeitable property, as a result of any act

or omission ofthe defendant:


                     (a)      cannot be located upon the exercise of due diligence;

                     (b)      has been transferred or sold to, or deposited with, a third party;

                     (c)      has been placed beyond the jurisdiction of the court;

                     (d)      has been substantially diminished in value; or

                     (e)      has been commingled with other property which cannot be

divided without difficulty;
 Case 1:20-cr-00237-LDH Document 1 Filed 07/02/20 Page 3 of 4 PageID #: 3




it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value ofthe forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 924(d)(1); Title 21, United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))




                                                                 A TRUE BILL




                                                                 FOREPERSON



       RICHARD P. DONOGHUE
       UNITED STATES ATTORNEY
       EASTERN DISTRICT OF NEW YORK




       Assistan
                 Case 1:20-cr-00237-LDH Document 1 Filed 07/02/20 Page 4 of 4 PageID #: 4


F. «2020R00553

FORMDBD-34             NO.
JUN. 85



                               UNITED STATES DISTRICT COURT

                                                EASTERN District of NEW YORK

                                                       CRIMINAL DIVISION


                                      THE UNITED STATES OF AMERICA
                                                                   vs.




                                                        DARNELL BRAXTON,

                                                                                                Defendant.


                                                        INDICTMENT
                            (T. 18, U.S.C., §§ 922(g)(1), 924(a)(2), 924(d)(1)and 3551 et sea-;
                                             T. 21, U.S.C.§ 853(p); T. 28, U.S.C., § 2461(c))

                              A true bill.



                                                                                                  Foreperson


                       Filed in open court this                          day,

                       of                           A.D. 20


                                                                                                       Clerk




                       Bail, $



                                 Rachel A. Shanies,Assistant U.S. Attorney (718)254-6140
